—Appeal from a judgment of the Supreme Court, Erie County (Christopher J. Burns, J.), rendered May 27, 2014. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a weapon in the third degree (Penal Law § 265.02 [3]). Defendant failed to preserve for our review his challenge to Supreme Court’s alleged enhancement of his sentence at the time of sentencing inasmuch as defendant did not object to the alleged enhanced sentence or move to withdraw his guilty plea (see People v Viele, 124 AD3d 1222, 1223 [2015]). We decline to exercise our power to review defendant’s contention as a matter of discretion in the interest of justice (see CPL 470.15 [3] [c]). We reject defendant’s contention that his sentence is unduly harsh and severe.
Present—Carni, J.P., Lindley, DeJoseph, Curran and Troutman, JJ.